Citation Nr: 1445961	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with distal erosive esophagitis.

2.  Entitlement to service connection for duodenitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and A.R.




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran served on active duty during the periods of June 1999 to August 1999, September 2005 to October 2005, and October 2007 to October 2008.  The Veteran additionally served on multiple periods of active duty for training. 

In April 2012, the Veteran and A.R. testified at a videoconference hearing before the undersigned Acting Veteran's Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded the claims to the Agency of Original Jurisdiction (AOJ) in May 2014.

In a rating decision of June 2014, the Appeals Management Center (AMC) granted service connection for irritable bowel syndrome (IBS) with gastritis.  This represents a full grant of the benefit sought regarding these issues.  Therefore, the issues of entitlement to service connection for IBS and gastritis are no longer before the Board.  

The issue entitlement to service connection for duodenitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

The competent evidence of record does not show a diagnosis of GERD at any point during the appeal period.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided pre-adjudication notice in an August 2010 letter.  The letter also addressed the rating criteria and effective date provisions as required by Dingess, supra.  

VA has obtained the Veteran's service treatment records and VA records, assisted him in obtaining evidence, afforded him physical examinations and obtained medical opinions related to the matter on appeal.  The Board finds that these examinations are thorough, and provide adequate clinical findings so as to allow the Board to adjudicate the issue addressed herein.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Legal Criteria and Analysis

Initially, the Board notes the Veteran does not assert that his claimed disorder is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  The Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran seeks entitlement to service connection for GERD.  After a review of the record, the Board finds the preponderance of the evidence is against the claim.

In the present case, the Board notes that the Veteran's October 2007 pre-deployment health assessment completed upon his entry onto active service noted that he was diagnosed with GERD.  The Veteran did not indicate any gastrointestinal problems, and the examiner left unchecked the box indicating referral for gastrointestinal concerns.  Rather, the examiner stated that the Veteran was cleared for active duty and deployable. 

Medical treatment records dated September 2007 show that the Veteran sought treatment for abdominal pain in the central epigastric region.  The examiner noted that the Veteran had been worked up extensively for this issue over the last few years without any significant findings, and recommended a possible endoscopy evaluation.  Private medical records associated with the claims file additionally reveal that in October 2007, a biopsy was taken on portions of the Veteran's duodenum and stomach, and he was diagnosed with mild chronic gastritis.  The treating medical provider additionally noted heartburn, defused gastritis, esophagitis, and duodenitis. 

During active service in January 2008, the Veteran underwent another pre-deployment health assessment.  The examiner specifically noted that the Veteran "needs follow-up with GI for review of scope result and decision on what to do next."  In addition, the record reflects that while serving in Iraq, the Veteran sought treatment for stabbing diffuse abdominal pain that radiates to the epigastrium.  In an October 2008 post-deployment questionnaire, the Veteran stated that he suffered from diarrhea, frequent indigestion and heartburn, and abdominal pain while on deployment, and rated his health as "somewhat worse now than before [he] deployed."

A March 2009 private treatment record provides an assessment of chronic diarrhea, likely irritable bowel related, celiac sprue and GERD.  

The Veteran was afforded a VA examination in June 2014.  At the time, after a review of the Veteran's claim file and an examination of the Veteran, the examiner concluded that there is no subjective or objective evidence to make a diagnosis of GERD.  Instead, the examiner noted that current symptoms were due to IBS.  As noted above, service connection for IBS has been granted by the RO.

In addition, as to the question of whether a pre-existing GERD was aggravated by service, the examiner stated that it is less likely that the Veteran's pre-existing GERD increased in severity as a result of his active service.  He reasoned that the Veteran does not have a current diagnosis of GERD and he denied any current symptoms of GERD.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

In this case, the evidence of record does not provide any medical basis for holding that the Veteran has a current diagnosis of GERD.  While the Board recognizes that there is a diagnosis of GERD in March 2009, this is not within the appellate period.  Indeed, the Veteran filed his claim in August 2010 which is more than a year after the diagnosis of GERD in March 2009.  The record does not contain competent evidence of a diagnosis of GERD within a year prior to the filing of the claim.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claim, the medical evidence of record does not show that the Veteran has a current diagnosis of GERD. 

Finally, the Board acknowledges the Veteran's belief that he has GERD which is due to service.  However, while the Veteran is competent to report symptoms, he is not competent to provide a diagnosis in complex medical matters.  See Layno, supra.  Therefore, the Veteran's assertion that he has GERD is not competent evidence in his case.  

There has been no diagnosis of GERD during the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. At 225.  Accordingly, the benefit sought on appeal are denied.


ORDER

Service connection for GERD is denied.


REMAND

The Veteran is seeking service connection for duodenitis.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.  The Board regrets the additional delay; however, additional development is needed to ensure due process.

The Veteran was afforded a VA examination in June 2014.  It was noted that a duodenal biopsy of May 2014 showed no abnormality.  The examiner did not provide a conclusive diagnosis of duodenitis at the time of the examination.  However, in providing an etiology opinion, the examiner stated that the Veteran's current gastrointestinal disability, to include IBS, gastritis and duodenitis, is at least as likely as not related to an injury or disease that was incurred in service.  The Board finds the opinion to be inadequate as it relates to the duodenitis claim.  It is unclear as to whether a current diagnosis of duodenitis has been rendered.  Therefore, the opinion does not appear to be based on an accurate factual basis.  Therefore, a clarification of the opinion is needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the file to the examiner who conducted the June 2014 VA examination and request that they provide a clarification as to whether the Veteran currently has duodenitis.  If the examiner finds that the Veteran has duodenitis, the examiner should provide an opinion as to whether any current duodenitis is related to service or whether such etiology is unlikely.  The examiner must be given access to the Veteran's VBMS and Virtual VA files.  The examiner should state that a review of the electronic claim files was conducted.  A complete rationale for any opinion rendered must be provided.  

2. Following completion of the above, readjudicate the issue on appeal.  If the benefit sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


